Citation Nr: 0825677	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  03-00 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The veteran served on active duty from October 1973 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
diabetes mellitus.  The veteran subsequently initiated and 
perfected an appeal of this determination.  

This claim was initially presented to the Board in April 
2006, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran did not have active military service in 
Vietnam.  

2.  Competent evidence of the onset of diabetes mellitus 
during active military service or within a year thereafter 
has not been presented; nor has the veteran presented 
evidence of a current diagnosis of diabetes mellitus.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in active military service 
nor may diabetes be presumed to have been so incurred, to 
include as secondary to herbicide exposure.  38 U.S.C.A. §§ 
1110, 1112, 1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307 3.309 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  In particular, pursuant to instructions in 
the April 2006 Board remand, VA sent the veteran a letter 
dated in April 2006, which: (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  In the present case, 
readjudication was afforded the veteran as recently as the 
November 2007 supplemental statement of the case, subsequent 
to the April 2006 VCAA notice provided by VA.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
April 2006, the Board remanded this case to follow up on 
attempts to locate VA medical records from the Philadelphia 
and Newington VA medical centers that had been previously 
identified by the veteran.  In November 2006, the Newington 
office provided an archived record from 1980, but indicated 
that they had no other records for this veteran.  The 
Philadelphia office responded in June 2007 that they had no 
records for the veteran during the period identified.  The 
Board is unaware of any other outstanding records that should 
be obtained in this case.  While the veteran was not afforded 
a VA medical examination, review of the record does not 
suggest such an examination was required to make a decision 
on the claim, as a current diagnosis of diabetes has not been 
presented.  See 38 U.S.C.A. § 5103A(d).  Thus, the Board 
finds that a VA examination is not necessary.  

In light of the above, VA has satisfied the duty to notify 
and assist the veteran in the development of his claim.  

The veteran seeks service connection for diabetes mellitus.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be awarded for 
certain disabilities, such as diabetes mellitus, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is 
an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The veteran has claimed military service in Vietnam between 
March and November 1974.  In a November 2004 statement, he 
alleged his Vietnam service was a temporary duty assignment 
separate from his designated unit at the time.  A veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era is presumed to 
have been exposed during such service to certain herbicidal 
agents (e.g., Agent Orange) unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  If the veteran was exposed to an 
herbicide agent during service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied; chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas, 
other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  

However, presumptive service connection for diabetes based on 
herbicide exposure requires military service in Vietnam or 
other evidence of such exposure during service.  While the 
veteran has repeatedly alleged military service in Vietnam 
between March and November 1974, the evidence of record 
suggests otherwise.  Review of his service medical records 
indicate he was treated for various complaints at the Naval 
Regional Medical Center (NRMC), Camp Lejeune, North Carolina, 
beginning in September 1974 for the remainder of that year 
and into 1975.  His service medical records reflect no 
medical treatment in Vietnam or anywhere outside of the 
United States; nor do they indicate he was ever in Vietnam 
during military service.  

Additionally, the veteran's DD-214 is negative for any 
foreign service during active duty, and he was not awarded 
the Vietnam Campaign Medal, Vietnam Service Medal, or similar 
decoration indicating military service in Vietnam.  His 
service personnel records are also negative for Vietnam 
service, and indicate he served in California and North 
Carolina, not Vietnam, in 1974.  

In support of his claim, the veteran has submitted copies of 
airline tickets.  The Board notes first that the dates on 
these tickets are not clear, and it is therefore impossible 
to know when they were used.  Next, and more importantly, 
they appear to indicate travel only within the United States, 
and not to Vietnam.  This evidence, in and of itself, is 
insufficient to establish Vietnam service.  

Service connection on a direct basis is also not warranted, 
as the veteran's service medical records are negative for any 
diagnosis of or treatment for diabetes mellitus during 
service, and he has also failed to submit evidence of a 
current diagnosis of diabetes mellitus.  Absent proof of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Therefore, service 
connection for diabetes mellitus on any basis is not 
warranted.  

The veteran has himself alleged that has a current diagnosis 
of diabetes which began during military service or as a 
result of the conditions of such service.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding current diagnoses or causation 
are not competent medical evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for diabetes mellitus, 
as he has not established herbicide exposure during military 
service nor a current diagnosis of diabetes that is causally 
related to his active military service.  Therefore, service 
connection for diabetes must be denied.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure, is denied.  



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


